590 F.2d 334
103 L.R.R.M. (BNA) 2604, 85 Lab.Cas.  P 11,012
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas E. Coffy, Plaintiff-Appellantv.Republic Steel Corporation, Defendant-Appellee.
No. 78-3266.
United States Court of Appeals, Sixth Circuit.
December 12, 1978.

Before WEICK and CELEBREZZE, Circuit Judges, and PECK, Senior Circuit Judge.


1
WEICK, C.J.


2
This case is before this Court for the second time.  The issue presented is whether Supplemental Unemployment Benefits (SUB) provided by defendant are incidents of seniority protected under the Military Selective Service Act of 1967, recodified in the Vietnam Era Veterans' Readjustment Act of 1974, 38 U.S.C. Secs. 2021, et seq.   The district court originally held that the SUB payments were not protected under the Act and entered judgment for defendant.  In an unpublished order dated July 12, 1977, No. 76-1160, this Court vacated the judgment of the district court and remanded the cause for reconsideration in light of Alabama Power Co. v. Davis, 431 U.S. 581 (1977), decided after entry of the district court's judgment.


3
On remand, the district court adhered to its original position and reaffirmed its entry of judgment in favor of defendant.  The cause was resubmitted to this Court on the briefs and oral arguments of counsel and the Court has studied the record and is fully advised in the premises.


4
The Court is of the opinion that the SUB payments are not protected by the Act for the reasons set forth in Judge Thomas' second opinion for the district court.  See Aiello v. Detroit Free Press, Inc., 570 F.2d 145 (6th Cir.1978).  But see Akers v. General Motors Corp., 501 F.2d 1042 (7th Cir.1974);  Hoffman v. Bethleham Steel Corp., 477 F.2d 860 (3d Cir.1973).


5
It is therefore ordered that the judgment of the district court be, and it hereby is, affirmed.